Citation Nr: 9925870	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an increased (compensable) rating for 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967, and from November 1976 to November 1978.  

This appeal arises from a July 1992 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  This appeal also arises from a September 1993 rating 
decision which denied an increased (compensable) rating for 
postoperative left inguinal hernia.  In April 1996, the Board 
of Veterans' Appeals (Board) remanded the case for additional 
development.

In addition, it is noted that the veteran appears to be 
claiming service connection for nerve damage in the left 
lower extremity as secondary to service connected disability 
and entitlement to pension benefits based on permanent and 
total disability.  Neither of these issues has been 
adjudicated by the RO and are accordingly referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran engaged in combat activities during his 
service in Vietnam.

3. The veteran does not have a clear medical diagnosis of 
PTSD.

4. The veteran has subjective complaints of pain stemming 
from his left inguinal hernia; the left groin area is 
objectively tender to palpation; but there is no clinical 
evidence of recurrence of left inguinal hernia and 
residual scarring is well-healed without objective 
evidence of impairment of function.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).

2. The criteria for a 10 percent rating for postoperative 
scarring of a left inguinal hernia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.41, 4.114, Diagnostic Codes 7338, 7804.  
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  The 
veteran's DD-214 for the period of active service from 
July 1964 to July 1967 indicates he was awarded, among other 
decorations, the Navy Unit Commendation Medal.

A VA hospital summary, dated from August to October 1984, 
shows that the veteran sought psychiatric treatment and 
hospitalization due to depression and insomnia.  He reported 
no history of previous psychiatric treatment.  Paranoia and 
adjustment disorder with depression were diagnosed.

On VA examination in February 1985, the veteran reported that 
he suffers from depression, hallucinations, nerve problems, 
sleep problems, and vivid dreams.  He reported that his 
condition and symptoms were exacerbated during his service in 
the Navy.  He felt that airplanes landing on aircraft 
carriers contributed to his sleep disturbances and caused him 
to be nervous.  The examiner noted that schizophrenia was one 
diagnosis that explains most of the veteran's thought 
disorder and psychotic symptoms.  The diagnosis was chronic 
paranoid schizophrenia with psychosocial stressors that were 
considered mild.

Correspondence from a private physician, dated in May 1985, 
indicates that the veteran was seen in July 1979 with 
insomnia, restlessness, and crankiness.  The physician also 
noted that the veteran saw a psychiatrist in November 1984.  
The diagnosis was schizophrenia.

A VA hospital summary, dated from February to March 1987, 
shows that the veteran reported his auditory hallucinations 
began in service as a result of a head trauma.  The diagnoses 
included schizoaffective disorder with psychosocial stressors 
that were considered severe.

In a September 1989 rating decision, the RO granted service 
connection for status postoperative left inguinal hernia and 
assigned a temporary 100 percent rating from June to 
August 1989.  The RO assigned a noncompensable rating, 
effective from August 1989.  The veteran then filed a timely 
appeal.  In an August 1991 decision, the Board denied his 
appeal.

In November 1990, the veteran submitted a letter in which he 
described his stressors.  He reported he experienced stress 
from ammunition working parties, fatigue from loss of sleep, 
his shipmates were hurt and various pilots who were assigned 
to his ship were either shot down or died.

In February 1991, the veteran submitted a letter in which he 
described his stressors.  He indicated that he was stationed 
on the U.S.S. Midway from April to May 1965 when a scramble 
alert was called on the flight deck and noted the heat and 
flight deck dust was suffocating and that thrust force of 
afterburners made him "hit the deck."  He further described 
a situation while stationed in the China Sea from September 
to October 1965 when a jet tire blew out at night with 
ammunition around the hangar deck and also described another 
incident during March to November 1965 when he handled bombs 
during an underway replenishment.  He also noted similar 
incidents while stationed aboard the U.S.S. Proteus from 
April 1966 to June 1967, and on the U.S.S. Enterprise from 
January 1977 to November 1978.

In April 1991, the veteran's service personnel records, dated 
from 1964 through 1967, were received.  The records revealed 
he was authorized to wear the Navy Unit Commendation Ribbon 
for service aboard the U.S.S. Midway in operations in the 
South China Sea during the period from April 16 to November 
4, 1965.  It was noted that the U.S.S. Midway participated in 
combat operations and that the veteran was designated 
eligible for hostile fire pay for the months from July to 
September 1965 while aboard the U.S.S. Midway.

On VA examination in June 1992, the veteran reported serving 
as clerk with additional duties of handling bombs while 
aboard the U.S.S. Midway, an aircraft carrier, located off 
the coast of Vietnam from March to November 1965 in the South 
China Sea.  He reported the ship was involved in combat 
sorties and described it as a very stressful experience.  He 
reported several shipmates were hurt, a shipmate lost his 
legs, a number of pilots crashed into the ship while 
attempting to take off and some were shot down, and one 
shipmate fell overboard.  He noted that these incidents make 
it difficult for him to function.  Examination revealed he 
had a number of psychotic symptoms.  He reported having 
auditory hallucinations.  He denied current suicidal ideation 
and homicidal ideation or intent.  He reported a number of 
symptoms of PTSD including painful recollections of pilots 
that were killed on the U.S.S. Midway, and a history of 
nightmares related to his experience one or two times a week.  
The Mississippi Scale for Combat Related PTSD was 
administered and the veteran's score was 164.  The examiner 
opined that such a high score reflected that he was likely 
exaggerating.  The examiner opined that the veteran's 
psychiatric condition, including psychotic symptoms, may have 
possibly caused him difficulty in answering the questions 
accurately.  The diagnoses were schizoaffective disorder 
(Axis I), alcohol abuse (Axis II), and PTSD, mild symptoms 
(Axis III) with psychosocial stressors that were considered 
severe, and a Global Assessment of Functioning (GAF) scale 
score of 30 (current) and 35 (past year) (Axis V).  The 
examiner opined that the veteran had a long history of 
psychiatric treatment, a history of serious psychotic 
illness, and currently manifested psychotic symptoms.  The 
examiner opined that the veteran did have a number of 
symptoms of PTSD but that it was difficult to determine the 
true extent when psychotic symptoms were present.  The 
examiner further opined that the veteran would benefit from 
reevaluation when his psychotic condition is more controlled 
through medication.

On VA examination in January 1993, the veteran complained of 
pain with extreme tenderness at the site of his left inguinal 
herniorrhaphy.  The examiner noted that an adequate 
examination was impossible due to the veteran's terribly 
extreme tenderness in the left inguinal area at the surgical 
site.  The diagnoses included left inguinal hernia repair 
June 1989 with "complications - ligation of spermatic cord 
and spermatic vessel secondary to left undescended testicle 
intraoperatively."

Correspondence from C.M. Crudo, M.D., dated in December 1993, 
indicates that he treated the veteran for a "right" 
inguinal hernia.  Examination of the left inguinal area 
revealed no evidence of recurrent hernia but the testicle 
appeared to be atrophic and was tender to touch.  The 
diagnoses included status post left inguinal herniorrhaphy 
with no evidence of recurrence.

In March and May 1996, the veteran submitted statements in 
which he related his PTSD to events in service.

In May 1996, treatment reports from the University of 
Pittsburgh Medical Center, dated in January 1994, were 
received.  These records showed treatment for facial 
abrasions after an assault.  

On VA examination in June 1996, the veteran reported multiple 
complaints including left leg weakness, numbness, chest pain, 
and neck pain associated with his postoperative left inguinal 
hernia.  He reported since his left inguinal hernia repair in 
1989, he has had weakness, numbness, and tingling in the left 
leg.  On examination, his abdomen was soft and nontender.  
There were no scars visible.  There was a large easily 
reducible "right" sided inguinal hernia extending into the 
scrotum.  The left side revealed a well-healed incision but 
no residual hernia was palpated.  Surgical herniorrhaphy for 
his "right" inguinal hernia was recommended.

In November 1996, treatment reports from the Mon Valley 
Community Health Center, dated from November 1984 to 
May 1985, were received.  In November 1984, "schizoaffective 
disorder (bipolar disorder versus schizoaffective 
schizophrenia)" was diagnosed.

In December 1996, treatment reports from the Monongahela 
Valley Hospital dated in June 1984, and a letter from a 
private attorney dated in April 1996, were received.  These 
documents show that in June 1984 the veteran was treated 
after he was hit in the head.

In June 1997, the veteran's records from the Social Security 
Administration (SSA) were received.  In a November 1988 
letter, the SSA informed the veteran that he was entitled to 
disability benefits due to undifferentiated schizophrenia, 
which had its onset in June 1986.  

Pursuant to the Board's April 1996 Remand, two psychiatrists 
conducted a VA psychiatric examination in March 1998 to 
determine whether the veteran exhibits the diagnostic 
criteria for PTSD.  The examiners noted that they reviewed 
the veteran's claims file and had significant difficulty in 
obtaining a history from and interviewing the veteran due to 
the florid psychotic symptoms he exhibited during the 
evaluation.  Due to the veteran's severe thought disorder, he 
demonstrated difficulty responding to questions and providing 
the information requested by the examiners.  The examiners 
noted the veteran had a significant psychiatric history with 
apparently at least four psychiatric admissions for psychotic 
symptoms.  Either schizophrenia or schizoaffective disorder 
has been consistently diagnosed over the last several years, 
and all evaluations report a predominance of psychotic 
symptoms.  The veteran was not currently receiving any 
psychiatric treatment and it was estimated that he last took 
psychiatric medication in either 1989 or 1990.  The veteran 
reported he currently drinks anywhere from three to 10 
whiskeys per day, keeps a bottle of whiskey by his bed to 
help him sleep, mostly drinks in the street, and drinks to 
cover his symptoms.  The examiners noted the veteran's 
history of reporting experiencing stressful events in service 
but noted that he was unable to describe a specific trauma or 
stressor.  His current complaints included vague symptoms.  
He described sleep difficulties, and reported auditory and 
visual hallucinations, but was unable to describe the content 
of these hallucinations.  

Examination revealed the veteran was alert and oriented three 
times and attempted to cooperate with the evaluation.  His 
speech was pressured, hyperverbal, and overproductive.  His 
reported mood was fair and his affect was elevated and 
expansive.  He denied any suicidal or homicidal ideation.  
His thoughts were tangential and extremely disorganized, as 
he verbalized many loose associations and was virtually 
unable to respond directly to any questions.  The examiners 
noted it was extremely difficult to obtain specific 
information as his thoughts were extremely disorganized.  
Extreme paranoia was noted.  His cognitive functioning 
appeared adequate, and his insight and judgment were poor.  
The veteran's Mississippi Scale for Combat Related PTSD score 
of 143 was believed to be invalid because the extent of his 
thought disorder renders it unlikely that he was able to 
understand fully and respond to the questions, and his score 
was suggestive of response bias to overreport and exaggerate 
symptoms.  The diagnoses were schizoaffective disorder, 
bipolar type and active alcohol dependence (Axis I) with 
stressors considered to be severe, and a GAF score of 30 was 
assigned (Axis V).  The consensus of the examiners was that 
the veteran's predominant psychiatric symptoms are those of a 
severe psychotic disorder.  The veteran's presentation during 
this interview and report of paranoia and hallucinations 
suggest that he continues to experience a severe thought 
disorder that is significantly impairing both his social and 
occupational functioning.  The examiners opined that this 
diagnosis is consistent with the multiple psychiatric 
evaluations that suggest his primary psychiatric disorder is 
that of a psychotic nature.  The examiners further opined 
that it is difficult to determine whether the veteran was 
actually exposed to the various stressors that he reports and 
the nature of the severity of these stressors.  It was their 
opinion that regardless of whether he was exposed to these 
stressors, he does not report symptoms that are consistent 
with a diagnosis of PTSD.  The examiners stated that though 
the veteran is likely experiencing some symptoms of PTSD, he 
does not report any symptoms of avoidance or increased 
arousal that are necessary to meet the diagnostic criteria 
for PTSD.  Finally, the examiners noted that until the 
veteran's severe psychotic disorder is controlled with 
medication, it will be virtually impossible to assess what 
other symptoms of PTSD the veteran may have.  

On VA examination in April 1998, the veteran reported left 
leg pain that starts in the foot and travels up his back.  On 
examination, the left groin area was extremely tender to 
palpation.  There was no evidence of left-sided weakness in 
the groin wall.  A neurology consult noted his complaints of 
"catching his toe" while walking (left leg).  It was noted 
that these symptoms apparently have been unchanged and had 
their onset immediately following a left hernia repair.  

II.  Analysis

A.  Service Connection for PTSD

The veteran contends that he has PTSD as a result of 
stressors he experienced in service.  Based on a postservice 
medical diagnoses of PTSD, the Board finds that the veteran's 
claim of service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  It is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, we are 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, 38 C.F.R. § 3.304(f) provides:

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f).  The stressor may be the result 
of either a combat or non-combat experience.  If the claimed 
stressor is not related to combat, then a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  Cohen, 
10 Vet. App. at 142.  The record must contain service records 
or other independent credible evidence to corroborate the 
veteran's testimony as to the occurrence of the alleged 
stressor.  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning his non-combat stressors.  Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994).  On the other hand, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that there is evidence that the 
veteran engaged in combat during service in Vietnam.  His DD-
214 (regarding his first period of service) indicates that he 
was awarded, among other decorations, a Navy Unit 
Commendation Ribbon.  Service personnel records show that 
this decoration was awarded to the veteran based on 
participating in combat operations while aboard the U.S.S. 
Midway and that he was designated eligible for hostile fire 
pay.  The Board finds that these records provide evidence of 
his having been in engaged in combat activities.  Therefore, 
the Board will concede the events the veteran describes 
happening in service for the purposes of adjudicating his 
claim for PTSD.  38 C.F.R. § 3.304(f).

In order to establish service connection for PTSD, medical 
evidence establishing a clear diagnosis of the condition is 
required to satisfy the first requirement of 38 C.F.R. 
§ 3.304(f).  A clear diagnosis of PTSD means one that is 
unequivocal.  Cohen, 10 Vet. App. at 128.  The record, 
however, does not contain medical evidence of a clear 
diagnosis of PSTD.  The Board notes that there is only one 
report in the record that indicates the veteran has or had 
PTSD.  On VA examination in June 1992, the examiner found 
that the veteran had schizoaffective disorder and PTSD (mild 
symptoms).  However, the Board notes that the examiner 
qualified his diagnosis by specifically indicating that 
because of the veteran's current manifestations of active 
psychotic symptoms, it was difficult to determine the true 
extent of the PTSD symptoms.  With the exception of this one 
report, the medical evidence beginning in August 1984 to 
March 1998 shows only the presence of the active psychosis 
(schizoaffective disorder or schizophrenia) and does not show 
the presence of PTSD.  

The veteran's most recent psychiatric diagnosis in March 1998 
of schizoaffective disorder was made by two examiners who 
noted his predominant psychiatric symptoms were those of a 
severe psychotic disorder.  They also noted that regardless 
of whether the veteran was exposed to his reported stressors 
in service, he did not have symptoms that were consistent 
with a diagnosis of PTSD.  Moreover, they noted the 
difficulty in diagnosing PTSD in the presence of psychotic 
symptoms.  The examiners' report contained a complete 
rationale for their conclusions and their statements reflect 
a thorough review of the veteran's medical and military 
history.  Consequently, based on the medical evidence showing 
that the veteran did not have PTSD, the Board finds that the 
June 1992 diagnosis of PTSD has never been verified.  The 
record as a whole does not reflect an unequivocal current 
medical diagnosis of PTSD.  While the veteran believes he has 
PTSD, as a layman, he does not have the medical expertise 
necessary to diagnose his condition.  Grottveit v. Brown, 5 
Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the weight of the 
evidence demonstrates that the veteran has no clear 
(unequivocal) diagnosis of PTSD, which is one mandatory 
requirement for service connection.  38 C.F.R. § 3.304(f).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

B.  Increased (Compensable) Rating for Postoperative Left 
Inguinal Hernia

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record must be considered.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A noncompensable evaluation is warranted for an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is warranted for a 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is warranted for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  38 C.F.R. § 4.114; Diagnostic Code 7338.

The veteran contends that his service-connected postoperative 
left inguinal hernia is severe enough to warrant an increased 
(compensable) evaluation.  His postoperative left inguinal 
hernia is currently evaluated as zero percent disabling under 
Diagnostic Code 7338.  In order for the veteran to meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
7338, the medical evidence of record must show that a 
recurrent left inguinal hernia is readily reducible and well 
supported by a truss or belt.  On VA examinations in 
June 1996 and April 1998, the clinical evidence did not show 
the presence of a recurrent left inguinal hernia.  
Consequently, given the absence of recurrence of hernia, the 
Board concludes that a compensable rating for postoperative 
left inguinal hernia is not warranted under Diagnostic Code 
7338.

The Board has also considered 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 which provides a maximum rating of 10 percent for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804.  
Here, the June 1996 VA examination noted that he had a well-
healed incision; however, findings on examination in 1998 
showed the presence of extreme tenderness in the left groin 
area.  It appears that the examiner found objective evidence 
of tenderness in the area; accordingly, a 10 percent 
evaluation is in order under Diagnostic Code 7804.  A higher 
evaluation would not be in order as there were no objective 
findings of interference with function.  See Diagnostic Code 
7805.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a 10 percent rating for postoperative left 
inguinal hernia is granted, subject to regulations governing 
awards of monetary benefits.



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals


 


